                   Case 21-12199-SMG        Doc 14     Filed 03/08/21    Page 1 of 8




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:                                                  Chapter 11

Beta Music Group, Inc. and                              Case No. 12199-SMG
Get Credit Healthy, Inc.,                               Case No. 12201-SMG
                                                        (Jointly Administered)
      Debtors.
_____________________________ /

              CONSOLIDATED CHAPTER 11 CASE MANAGEMENT SUMMARY

         In compliance with Local Rule 2081-1(B), the Debtors-in-Possession, Beta Music Group,

Inc. and Get Credit Healthy, Inc., file this Consolidated Chapter 11 Case Management Summary

and state:

         The following data represents approximations for background information only and the

information represents the Debtors’ best estimate in response to some of the ensuing questions.

        1.     Date of Order for Relief under chapter 11 (filing date of petition if voluntary chapter
11 petition): March 5, 2021.

         2.        Names, case numbers and dates of filing of related debtors:

              a.    Beta Music Group, Inc.., Case No. 21-12199-SMG, filed on March 5, 2021;
                   and

              b. Get Credit Healthy, Inc., Case No. 21-12201-SMG, filed on March 5, 2021

        3.     Description of debtor’ business: Beta Music Group, Inc. (OTC PINK: BEMG)
is a holding company and its sole asset is its 100% ownership of Get Credit Healthy, Inc. Get
Credit Healthy, Inc. is an entity that provides a platform upon which non-profit FICO and
HUD-certified counselors provide credit education, housing counseling and a technology
network to connect borrowers, non-profits, and lenders in a secure environment to help build
the credit profiles of non-qualified credit candidates.

Get Credit Healthy also utilizes its proprietary processes, platform, and software to integrate
with lenders to make it easier to recapture leads. It was developed for and by those with
extensive experience in the mortgage industry.
               Case 21-12199-SMG         Doc 14   Filed 03/08/21     Page 2 of 8




         4.    Locations of debtor’s operations and whether the business premises are leased or
owned:

          Location                                      Leased              Owned

          Beta Music Group, Inc.                        X
          4581 Weston Road, Unit 162
          Weston, FL 33331
          Get Credit Healthy, Inc.                      X
          4581 Weston Road, Unit 162
          Weston, FL 33331


         5.    Reasons for filing chapter 11:

        The cost of running the companies’ operations began to exceed the revenue that they
generated. Additionally, a former officer of the company orchestrated the filing of multiple
lawsuits against the Debtors in state court, most of which contain unfounded allegations, and
those lawsuits assert damages in the approximate amount of $1,000,000. The Debtors dispute
any liability; however, cannot afford the attorneys’ fees that prolonged litigation would
require.

       In addition to the multiple lawsuits, COVID-19 adversely impacted GCH’s revenue
stream. Specifically, lenders with which GCH was expecting to consummate a business
relationship declined to engage with GCH mostly because they did not have the bandwidth
necessary to devote to the incorporation of GCH while transitioning to a remote work
environment and handling claims from borrowers seeking financial refuge under federally
mandated programs. Additionally, GCH’s non-profit credit counseling partners saw a
decline in enrollment of new clients who could no longer afford the fees associated with credit
counseling. Because licensing fees that GCH collects from its partners are dependent upon
consumer enrollment, its revenue decreased as the enrollments declined.

        The Debtors determined that they would not be able to sustain the cost of operations
over the long term without an infusion of capital. Shortly before filing of these cases, the
Debtors were able to identify an entity that was both interested in acquiring the Debtors’
assets and had the ability to service the Debtors’ obligations related to its platform and
services. The Debtors entered into a management services agreement with that entity in
order to preserve the business operations, preserve jobs, and continue to service the Debtor’s
clients. Pursuant to this agreement, the servicer provides the services to the clients, collects
the fees due from clients, is responsible to pay costs associated with providing services, and
pays the Debtor an agreed upon fee. Absent the acquisition by an entity capable of servicing
the Debtors’ obligations, the Debtors would have no choice but to terminate any remaining
employees and surrender all assets to the secured lender, resulting in no recovery to any
other creditor or party in interest and the termination of the Debtor’s platform that services
approximately 1,000 consumers.
                Case 21-12199-SMG           Doc 14      Filed 03/08/21      Page 3 of 8




        6.      List of officers and directors, if applicable, and their salaries and benefits at the time
of filing and during the 1 year prior to filing:

         Officer/Director                         Salary & Benefits

         Beta Music Group, Inc.:          Salary is $150,000.00 per an employment
         Elizabeth Karwowski, President & agreement, but Ms. Karwowski did not take any
         Sole Director                    salary during the one-year period preceding the
                                          filing of the bankruptcy petition. Ms. Karwowski
                                          was also supposed to be granted shares, but did not
                                          take any.
         Get Credit Healthy, Inc.:        $120,000.00, plus telephone ($300) and payments
         Elizabeth Karwowski, President & for vehicle and vehicle insurance up to $1000
         Sole Director                    monthly.



        7.     Debtor's fiscal or calendar year to date gross income and the debtor's gross income
for the calendar or fiscal year prior to the filing of this petition:

         Gross Income                                     Amount

         Beta Music Group, Inc.                           January 1, 2020 – December 31, 2020: $0.00
         January 1, 2021 - Petition Date:                 January 1, 2021 to Present $0.00
         January 2020 – December 31, 2020:

         Get Credit Healthy, Inc.                         January 1, 2020-December 31, 2020:
         January 1, 2021 - Petition Date:                 $495,914.44
         January 2020 – December 31, 2020:                January 1, 2021-Present: $100,787.50



        8.      Amounts owed to various creditors:

             a. Obligations owed to priority creditors including priority tax obligations: $27,300

                 Priority Tax Obligations                     Amount
                 IRS                                          $3,553.75 (payroll, social security,
                                                              medicare and other taxes)

                 Florida Dept of Revenue                      $0
                 Broward County                               $0

                 Priority Wages (Beta Music Group)            $27,300
                 IL State Tax                                 $507.87
                 PA State Taxes                               $76.24
             Case 21-12199-SMG         Doc 14     Filed 03/08/21     Page 4 of 8




          b. With respect to creditors holding secured claims, the name of and amounts owed to
             such creditors and a description and estimated value of all collateral of the debtor
             securing their claims:

                Name of       Secured Description/Estimated Value           Amount Owed
                Creditor

                U.S. Small Business      All assets (Get Credit Healthy     $150,000 principal,
                Administration           only)                              plus interest


          c. Amount of unsecured claims: (i) Beta Music Group, Inc. - approximately
             $1,336,478.78; (ii) Get Credit Healthy, Inc. – approximately $917,176.22.

   9. General description and approximate value of the Debtors’ assets:
Beta Music Group, Inc.:
 Description of Asset                                      Approximate Value of Asset

 Stock: 100% ownership interests in Get Credit Healthy,    $0 as the Debtor does not believe
 Inc.                                                      there is equity in the assets of Get
                                                           Credit Healthy above its debts.


 Bank Account: Bank of America                             $191.39

 Net Operating Losses                                      2019: $802,497
                                                           2020: unknown

Get Credit Healthy, Inc.:

 Description of Asset                                                       Approximate
                                                                            Value of Asset

 Bank Account(s): Bank of America                                           $5,289.96    as   of
                                                                            3/5/21
 Popular Bank
                                                                            $233.24

 Accounts Receivable:                                                       $53,255.00
             Case 21-12199-SMG           Doc 14     Filed 03/08/21      Page 5 of 8




Trademark(s): “getcredithealthy we make it easy”                              unknown




License Agreements with various not for profits                               unknown

Websites: getcredithealthy.com; gchuniversity.com; gch360.com                 Unknown


Software used by Get Credit Healthy, Inc. in its business operations           Unknown

  10. List of all insurance policies, the property covered under the policy, the name of the insurer,
      the policy number, amount of coverage, whether the premium is current, the date the next
      premium is due and date the policy expires:

      Beta Music Group, Inc.: NONE (has no independent operations)

      Get Credit Healthy, Inc.:
       Insurer & Policy #    Property Covered           Amount of              Premium
                                                        Coverage               current?
                                                                               Date premium
                                                                               due/
                                                                               Expiration
       Travelers Indemnity      Workers                 Bodily injury by       Yes
       Company of America       Compensation and        accident: $100,000     02-01-21 to 02-
       Policy #8L669364         Employers               each accident          01-22
                                Liability               Bodily injury by
                                                        disease: $500,000
                                                        Policy limit
                                                        Bodily injury by
                                                        disease: $100,000
                                                        Each employee
       Evanston Insurance Professional                  $1,000,000 each        Yes
       Company            Liability:                    claim and              9/26/20 to 9/26/21
       Policy             IT professionals              $1,000,000 in
       #MKLV3PEO001375                                  aggregate
                          TCPA Violation                $25,000
                          FCRA Violation                $25,000
                          Sexual Injury                 $10,000
          Case 21-12199-SMG        Doc 14     Filed 03/08/21      Page 6 of 8




                           Third Party           $25,000
                           Discrimination
                           Disciplinary          $25,000 per day
                           Proceeding            maximum
                           Loss of Earnings      $10,000/$25,000
                           and Expense           per day maximum
                           Reimbursement
                           Pre-Claim             $5,000 per day
                           Assistance            maximum
                           Expenses
                           Public Relations      $5,000 per day
                           Expenses              maximum
                           Subpoena and          $5,000 per day
                           Record Request        maximum
                           Assistance
                           Data Breach           $1,000,000 each
                           Network and           claim/aggregate
                           Information
                           Security and Media
                           Injury
                           Media Injury          $1,000,000 each
                           Liability             claim/aggregate

                           Loss of Earnings      $5,000 per day
                           and Expense           maximum
                           Reimbursement:


11. Number of employees and amounts of wages owed as of petition date:

   Beta Music Group, Inc.:

    Number of Employees                         Wages Owed
    2                                           $161,900.00


   Get Credit Healthy, Inc.:
    Number of Employees                         Wages Owed
    5                                           $0.00
           Case 21-12199-SMG          Doc 14    Filed 03/08/21      Page 7 of 8




12. Status of debtor's payroll and sales tax obligations, if applicable. This does not eliminate
    the obligation of chapter 11 debtors (other than individuals not engaged in business) to
    provide the more detailed payroll tax information required by Local Rule 2081-1(A):

   Payroll tax obligations in the amount of $968.63 incurred as of Petition Date (due
   post-petition – proposed to be paid when due in ordinary course, i.e., March 19, 2021).

   Debtors are not subject to sales tax.

13. Anticipated emergency relief to be requested within 14 days from the petition date:

       a. Applications to employ counsel for the Debtors;

       b. Motion for Authority to Use Cash Collateral;

       c. Debtors’ Motion For Entry Of (1) An Order Approving (A) Bidding Procedures,
          (B) Assumption Procedures, (C) The Form And Manner Of Notices, (D) Sale
          Agreements With Stalking Horse Bidder, And (E) Scheduling An Auction, A Sale
          Hearing, And Establishing Dates And Deadlines Related Thereto; and (2) An Order
          (A) Authorizing The Sale Of Substantially All Of The Debtors’ Assets, Free And
          Clear Of All Liens, Claims, And Encumbrances, (B) Granting The Purchaser The
          Protections Afforded To A Good Faith Purchaser, And (C) Granting Related Relief



                                [Signature Page Follows]
Case 21-12199-SMG   Doc 14   Filed 03/08/21   Page 8 of 8
